Citation Nr: 0903658	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-22 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that denied the benefit sought on appeal.  The 
appellant, who had active service from February 1976 to 
September 1980, and from April 1981 to September 1987, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.

In September 2007, the veteran, in writing, filed a request 
for an increased rating for his service-connected low back 
disability.  However, this matter is not before the Board 
because it has not been prepared for appellate review.  As 
such, the matter is referred to the RO for appropriate 
action.  

In October 2008, the Board requested an opinion from the 
Veteran's Health Administration (VHA) regarding the medical 
question presented in this case.  A November 2008 VHA opinion 
was received by the Board, and a copy of that decision was 
provided to the veteran and his representative, who provided 
additional argument in support of the veteran's claim.


FINDINGS OF FACT

1.  An unappealed October 1996 rating decision denied service 
connection for tinnitus.

2.  The evidence associated with the claims file subsequent 
to the October 1996 rating decision, by itself, or in 
conjunction with the previously submitted evidence, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  

3.  Tinnitus is not shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision, which denied service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.203 (2008).

2.  The evidence received subsequent to the October 1996 
rating decision is new and material, and the claim for 
service connection for tinnitus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in September 2004.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  

The Board also acknowledges that the notice letter provided 
to the veteran by the RO does not appear to comply with the 
guidance provided by the United States Court of Appeals for 
Veterans Claims (Court) with respect to the content of the 
notice that is required to be provided in case involving a 
claim to reopen a previously denied claim based on the 
submission of new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, as indicated 
above, the Board has determined that new and material 
evidence has been submitted to reopen the previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
As such, the veteran is not prejudiced by the failure to 
provide him that more detailed notice.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Regarding the RO's attempts to assist the veteran, the Board 
notes that at a November 2006 hearing the veteran reported 
being treated for a head injury at a certain hospital in 
1980.  In a December 2006 statement, the veteran indicated 
that he could not provide a more specific date for this 
treatment.  A subsequent search of the hospital's records for 
the entire year of 1980 did not result in the location of any 
record.  

In addition, the Board requested and obtained a VHA opinion 
in this case in order to address the medical question 
presented in this case regarding the etiology of the 
veteran's tinnitus.  The veteran and his representative were 
provided a copy of that opinion and afforded an opportunity 
to submit any additional argument and/or evidence.  The 
representative submitted additional argument in support of 
the veteran's claim.

The Board also observes that the veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran essentially contends that his tinnitus is related 
to service, possibly due to either noise exposure while 
working in aviation ordinance or to head trauma experienced 
during service.  Applicable law provides that service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in- service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's claim for service connection for tinnitus 
initially was considered and denied by the RO in an October 
1996 rating decision.  That rating decision denied service 
connection on the basis that the objective medical evidence 
did not include a diagnosis of tinnitus and that the 
available evidence of record did not demonstrate that the 
claimed tinnitus disorder was incurred in or aggravated by 
service.  The veteran did not appeal the decision and, as 
such, the October 2006 rating decision represents a final 
decision.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence associated with the claims file subsequent to 
the October 1996 rating decision consists of additional VA 
and private medical records, lay statements, and testimony 
presented by the veteran at a hearing at the RO. While much 
of this evidence is not both new and material to reopen the 
previously denied claim, the Board finds that at least two 
items of evidence do constitute both new and material 
evidence and is sufficient to reopen the previously denied 
claim.

In particular, in a January 2004 VA medical record the 
veteran reportedly stated that he experienced tinnitus during 
service.  Upon physical examination, the examiner diagnosed 
the veteran with subjective tinnitus.  Additionally, in an 
August 2005 private medical record the examiner reportedly 
indicated that the veteran had experienced chronic ringing in 
his ears for over twenty years.  The examiner's diagnosis was 
tinnitus.  Since this evidence was not previously of record, 
including diagnoses for the claimed disorder and evidence 
indicating the presence of the veteran's claimed tinnitus 
during service not present at the time of the October 1996 
rating decision, the Board finds that this evidence relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  As such, the Board finds that new and material 
evidence has been submitted to reopen the previously denied 
claim for service connection for tinnitus.  The next step is 
to address the merits of the veteran's claim for service 
connection for tinnitus.

The veteran's service treatment records contain no evidence 
of complaints of, or a diagnosis of tinnitus during service.  
Service treatment records include two notations regarding 
head injuries: a February 1982 record, noting that the 
veteran received minor laceration of the forehead due to an 
automobile accident in December 1981; and an undated record, 
indicating that the veteran experienced a laceration over the 
right eye while playing basketball.   

In October 1987, the veteran was afforded a VA examination, 
consisting of a complete physical evaluation, which did not 
include any complaints, findings or diagnosis of tinnitus.

The veteran first indicated that he had ringing in his ears 
in a July 1996 claim for benefits, which was denied in the 
October 1996 rating decision.  

As mentioned previously, in January 2004 VA medical record 
the examiner diagnosed the veteran with subjective tinnitus.  
Also, in an August 2005 private medical record, the examiner 
reportedly indicated that the veteran had experienced chronic 
ringing in his ears for over twenty years; and diagnosed 
tinnitus.  In a July 2006 statement, in his formal appeal to 
the Board, the veteran reported that the August 2005 examiner 
had transcribed his words incorrectly.  The veteran indicated 
that he had told the examiner that the disorder started 
approximately 20 years ago.  In this statement, the veteran 
also stated that no medical records for tinnitus existed 
prior to 2004 because, although he had experienced ringing in 
his ears off and on, he did not believe that it required 
medical attention.  He reported that he did not learn what 
tinnitus was until 2004 when he made an audiology appointment 
at the VA.  He stated that he believed the condition was due 
to loud noises experienced during service.  He also reported 
experiencing a head injury in 1980; and having a cracked left 
eardrum in 1981.

At a November 2006 hearing before the RO, the veteran 
testified that he worked in aviation ordinance around 
aircraft and helicopters.  His primary job was to load bombs, 
rockets, missiles, and ordinance.  As such, he was in the 
flight line, around active airplane engines.  Although ear 
protection is currently required, he reported that the sound 
was so loud he was exposed to it constantly.  He reported 
bumping into a coworker's head in 1981, being in an auto 
accident in 1981, and being hit on the head with a bag of 
tools in 1980.  He stated that the ringing in his ears began 
when in 1979, after he had been transferred to San Diego.  
The ringing was on and off, but he never sought medical help 
because he thought that it was part of daily life.  He 
testified that he told the VA examiner in October 1987 that 
he had ringing in his ears, but he did not believe that they 
put it in his record.  He recalled that the ringing had 
become permanent over the years and, in 2004, he decided to 
go to the VA audiologist to have it checked.  

At the Board's request, a VHA opinion was obtained in 
November 2008 regarding the etiology of the veteran's 
tinnitus.  After a review of the claims file, it was noted 
that no record of tinnitus or hearing loss had been noticed 
on active duty.  In response to questions posited to him by 
the Board, the physician stated that, it was not at least as 
likely as not that the veteran's tinnitus was caused by 
either head injuries or noise exposure experienced during 
service.  The physician stated that, in his opinion, tinnitus 
should not be a service-connected disorder.  

Reviewing the evidence of record, the Board finds that the 
preponderance of evidence is against the veteran's claims for 
service connection for tinnitus.  The veteran's service 
medical records do not include any complaints of or diagnosis 
of this disorder and the post-service medical records do not 
include a diagnosis for tinnitus until October 2004.  The 
Board notes that the passage of time between the veteran's 
discharge and the initial diagnosis weighs against the 
veteran's claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Most importantly, the medical evidence of record does not 
indicate any connection between the claimed tinnitus disorder 
and the veteran's service.  The August 2005 private medical 
examiner stated that the veteran had experienced chronic 
ringing in his ears for over twenty years, but does not offer 
an opinion that the veteran's tinnitus was in any way related 
to service.  Furthermore, in a July 2006 statement the 
veteran reported that the examiner was merely transcribing 
his words.  However, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Because the examiner did not 
include in his report any reasons, outside of the veteran's 
reported history, explaining his belief that the tinnitus had 
begun at roughly the same time as the veteran's service, the 
Board finds that his record is not probative as to the 
etiology of the veteran's disorder. 

In contrast, the Board finds that the November 2008 VHA 
opinion has probative value in this matter.  In the report, 
it was indicated that the veteran's claims file had been 
reviewed.  The VA physician noted the lack of evidence 
indicating a manifestation of the disorder during service and 
reported his finding that the head injuries were not likely 
to cause the symptoms claimed by the veteran.  Considering 
the review of the claims file, and the clinical evidence 
supporting the opinion, the Board finds the November 2008 
opinion to have probative value in this matter.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  As such, the Board finds 
that the medical evidence is against the claim.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's tinnitus had its origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between his 
tinnitus and service by way of correspondence from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his tinnitus and an 
injury, disease or event in service.  While the veteran is 
clearly of the opinion that his current tinnitus is related 
to service, as a layperson, the veteran is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for tinnitus is not established.

ORDER

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened.

Service connection for tinnitus is denied.  




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


